Citation Nr: 1013171	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
internal derangement of the left knee, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
October 1969.  He had additional service in the Naval 
Reserve from 1974 to 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2010, the claimant failed to appear at a Travel 
Board hearing before a Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 1992, the Veteran filed a claim of entitlement 
to an increased rating for his left knee disability.  In a 
March 1993 rating decision, the Newark, New Jersey RO denied 
that claim.  The appellant filed a notice of disagreement in 
April 1993 with that denial.  The RO did not issue a 
statement of the case.  

In a January 2008 rating decision, the RO again denied 
entitlement to an increased rating for a left knee 
disability.  The claimant filed a notice of disagreement in 
April 2008.  In October 2008, the RO issued a statement of 
the case.  The Veteran later that month submitted a VA Form 
9, which was within 60 days of the mailing of the statement 
of the case.  Since the appellant filed a timely notice of 
disagreement with the March 1993 denial, the statement of 
the case pertains to that denial.  Hence, the claimant 
perfected an appeal to the March 1993 denial because he 
filed a substantive appeal within 60 days of the mailing of 
the statement of the case.  Therefore, the Veteran's 
November 1992 claim is still pending.  

In light of the above, the RO should ask the appellant to 
identify all treatment for his left knee disability since 
November 1991, i.e., one year prior to the month of his 
claim, 38 C.F.R. § 3.400(o)(2) (2009), and thereafter 
attempts to secure those records must be undertaken.

A review of VA treatment records shows that the Veteran has 
received treatment at the Philadelphia, Pennsylvania, VA 
medical center and the Veterans Health Clinic at Gloucester 
County in Sewell, New Jersey.  In mid-September 2009, the RO 
obtained all records from those facilities from March 25, 
2008, to the present.  All other records from those 
facilities dated from November 1991 to March 24, 2008, must 
be obtained.

The RO obtained the Veteran's service personnel records from 
his Naval Reserve service, but not his service treatment 
records from such service.  These records need to be 
obtained.

Finally, the June 2009 VA audiological examiner addressed 
whether the appellant's bilateral hearing loss is related to 
his active duty, but not his reserve service.  Moreover, it 
does not appear that the examiner asked the claimant whether 
he has tinnitus or ringing in the ears.  Instead, the 
examiner relied on the Veteran's lack of complaints of 
current symptomatology.  Hence, he did not make a diagnosis 
regarding tinnitus.  In light of this, another VA 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify any treatment for a left knee 
disability since November 1991, to 
include any treatment in conjunction 
with any workers' compensation claim.  
The RO should thereafter undertake 
appropriate development and associate 
any obtained records with the 
appellant's claim folder.

2.  The RO should obtain any treatment 
records regarding the left knee, hearing 
loss, and tinnitus, from Philadelphia, 
Pennsylvania VA Medical Center and the 
Gloucester County Veterans Health Clinic 
from November 1991 to March 2008, and 
since September 2009.  Any such records 
should be associated with the Veteran's 
VA claims folder.  If the RO cannot 
locate any identified records prepared 
or held by an agency of the United 
States Government, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate 
or obtain any government records would 
be futile.  The RO must then: (a) notify 
the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  The RO must ask the Veteran to 
submit all service treatment records in 
his possession from his Naval Reserve 
service.  The RO must also contact the 
National Personnel Records Center in an 
attempt to secure all service treatment 
records from the claimant's service with 
the Naval Reserve.  The RO should 
associate any records obtained with the 
appellant's claim folder.  If the RO 
cannot locate all service treatment 
records from any logical source or 
records depository, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate 
or obtain any government records would 
be futile.  The RO must then: (a) notify 
the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

4.  Please schedule the Veteran for an 
examination, to be conducted by an 
audiologist, to determine the nature and 
etiology of bilateral hearing loss and 
tinnitus.  All indicated tests must be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner.  The examiner 
must ask the appellant whether he has 
"ringing or buzzing in the ears."  The 
examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the bilateral hearing 
loss is related to Naval Reserve 
service.  The examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that 
tinnitus is related to active duty with 
the Navy or active duty for training 
with the Navy Reserve.  The examiner 
should also address the impact of the 
appellant's civilian position with the 
United States Postal Service on any 
tinnitus.  A complete rationale for any 
opinion offered must be provided.

In preparing his or her opinion, the 
examining audiologist must note the 
following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
audiologist must specifically explain why 
the cause of the bilateral hearing loss 
and any diagnosed tinnitus are 
unknowable.

The VA examiner must append a copy of 
his or her curriculum vitae to the 
examination report.

5.  The RO should undertake any 
additional appropriate development as 
necessary to adjudicate the Veteran's 
left knee increased rating claim.  If 
more than two years has lapsed since the 
last VA examination in June 2009, the RO 
must schedule the appellant for an up to 
date orthopedic examination.

6.  The Veteran is to be notified that 
it is his responsibility to report for 
any ordered examination and to cooperate 
in the development of the claims.  The 
consequences for failing to report for 
any VA examination without good cause 
may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the claimant does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested is 
completed, the RO should review any 
examination report and medical opinions 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the report or medical 
opinion is deficient in any manner, the 
RO must implement corrective procedures 
at once.

8.  Thereafter, the RO should 
readjudicate the claims of entitlement 
to an increased rating for the left knee 
disability, and entitlement to service 
connection for bilateral hearing loss 
and tinnitus.  If any benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

